DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 17, 2022 has been entered.  Claims 1-30 remain pending in the application.  Applicant’s amendments to the Specification have overcome the objections previously presented relating to the formula found on Page 11; however, upon further review, Examiner presents new Specification rejections.  Applicant’s remarks have not fully addressed the previous 35 U.S.C. 112(b) rejections of 1, 15, 29, and 30, nor the previous 35 U.S.C. 112(a) enablement rejection of claims 1, 15, 29, and 30 previously presented regarding the inverted slope sign.  Upon further review, Examiner presents a new 35 U.S.C. 112(a) written description to better clarify the dissonance between the claims and Applicant’s Specification.  Applicant’s amendments have overcome the previous rejections under 35 U.S.C. 103 of independent claims 1, 15, 29, 30, and dependent claims thereof.  

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0034 states: “It was found that, when PPG signal is being used duration of the systolic cardiac period (SCP) and the diastolic cardiac period (DCP), these provide a relative measure of blood pressure.”  This is an incomplete sentence with no clear meaning.  When a PPG signal is being used, it is unknown what occurs in relation to the duration of the systolic and diastolic cardiac periods.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 29, 30 and dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Re. Claims 1, 15, 29, 30: The broadest reasonable interpretation of the claims cover determining a diastolic blood pressure trend based on inverting the slope of a best-fit line of diastolic troughs.  Typically, the trend direction should be the same as the slope sign.  The specification does not provide further detail regarding the step of inverting or how specifically inverting the slope would lead one of ordinary skill in the art to determine a diastolic blood pressure trend.  
Although Applicant’s provides an explanation in Page 2 of the Remarks filed January 17, 2022, such remarks are not found to provide sufficient explanation to overcome the 35 U.S.C. 112(a) enablement rejection.  It appears that Applicant’s Specification describes fitting a slope of a best-fit line to systolic and diastolic cardiac period values over time, and not the actual pressure values of systole and diastole See related 35 U.S.C. 112(a) written description rejection. 

Claims 1, 15, 29, 30, and dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re. Claims 1, 15, 29, and 30: Applicant’s disclosure does not provide sufficient written description for determining a blood pressure trend using a slope of a best-fit line traversing systolic peaks and diastolic troughs.  Repeated limitations of claim language verbatim in Paragraphs 0007-0010, and 0022 are not substantive.  What appears to be described, instead, is that systolic cardiac periods (SCP) are identified by calculating the time interval between PPG peaks and diastolic cardiac periods (DCP) are identified by calculating the time interval between PPG troughs (Paragraph 0034).  Afterwards, a best-fit line was computed for points of SCP and DCP (which are periods) over an elapsed time, as shown in Fig. 4 and described in Paragraph 0036, which would support Applicant’s conclusion in Paragraph 0037 that SCP and DCP are inverse indicators of change in blood pressure, wherein SCP is directly related and DCP is inversely related.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, 29, 30, and dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 1, 15, 29, 30: The amendments to the claims have resulted in the following issues with regards to lack of clarity:
The claims recite: 
“… determine a point in time when PPG measurements have stabilized to compute a distance between a population mean of a previous subinterval and a population mean of a current subinterval…”
This is in opposition to what is claimed in the specification, wherein, in order to compute a stabilized point in time, the distance between populations means of previous and current subintervals are calculated (Paragraph 0030).  The claim states that after stability is found, a difference of means is calculated; however, the specification uses a difference of means in order to identify stability [emphasis added].
Due to the reasoning above, it appears that the claims now possess two different methods of determining stability, either by a difference between consecutive z-scores or a difference between population means of a current and previous subinterval.  This is best shown in the following citations of the independent claims:
Method 1: “wherein the statistically stable measurement is obtained by computing a z-score value on a subinterval that is compared to a prior z-score value computed from a previous sub-interval”
Method 2: “determine a point in time when PPG measurements have stabilized to compute a distance between a population mean of a previous subinterval and a population mean of current subintervals”

While the concept of a z-score is related to a population mean, it is not an equivalent.  Examiner is interpreting the method by which stability is found based on Applicant’s Paragraph 0031, which appears to be a final step in the computation of stability: 
“When the distance between two successive z-score computations becomes less than a preset noise tolerance level…”

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 29, 30, and dependent claims thereof have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of such claims has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 112(a) and 112(b) rejections of claims 1, 15, 29, 30, and dependent claims thereof are not persuasive.  See clarifying statements presented in said rejections above.
	To potentially overcome both the 35 U.S.C. 112(a) enablement and written description rejections presented, Examiner recommends amending the independent claims to correctly describe the method steps found in at least Paragraphs 0034-0040.  Although Examiner cannot suggest verbatim claim limitations, Examiner suggests amending to include limitations describing the following concepts: 1) an SCP is identified by identifying a time interval between PPG peaks and a DCP is identified by identifying a time interval between PPG troughs, 2) computing a trend of systolic blood pressure by determining a first best-fit line across plotted durations of SCP over time within a stable time interval (most likely Applicant’s “sequence of time intervals” as stated in the independent claims), 3) computing a trend of diastolic blood pressure by determining a second best-fit line across points of plotted durations of DCP over time within the stable time interval and inverting the second best-fit line, and 4) combine the trend analysis results to determine the blood pressure trend over a time period [emphasis added].
To potentially overcome both the 35 U.S.C. 112(b) indefiniteness rejections presented, Examiner recommends providing clarifying evidence or amending the independent claims to streamline the language between “the statistically stable measurement is obtained by computing a z-score value” and “determine a point in time when PPG measurements have stabilized to compute a distance between a population mean of a previous subinterval and a population mean of current subintervals.”  Applicant’s Specification in Paragraphs 0028-0029 appear to identify a “beginning of an evaluation interval,” and Paragraph 0030 appears to “determine a point in time when the PPG measurements have stabilized.”  These appears to be the same function, i.e., determining a stable interval for evaluation, absent further clarifying evidence.  However, Paragraphs 0028-0029 perform such a function by calculating the distance between the population mean of a previous subinterval to the population mean of a current subinterval in order to “select current subinterval as a starting subinterval of the BP trend estimation period.”  Paragraph 0030 performs such a function by computing a z-score value on a subinterval and comparing it with a z-score value computed on a previous subinterval.  It is unclear whether there is one method to determine a statistically stable interval for measurement or whether there are multiple metrics of stability calculated in two different, but highly similar ways.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791